Per Curiam.

We have examined the record of the testimony taken at the hearing before the Board of Commissioners on Grievances and Discipline, with the exhibits presented by both relator and respondent, together with a careful analysis of such evidence as to each count passed upon by the board, and we agree that the record amply supports the findings of the board that respondent, Burton R. Signer, is guilty as charged in counts 3, 5, 6 and 7, and thereby is guilty of misconduct as defined in Section (5) (a) of Rule XVIII of the Rules of Practice of this court, all in violation of Canons 6,11, 29 and 32 of the Canons of Professional Ethics.
We affirm these findings of the board and overrule respondent’s objections thereto.
We likewise agree with the recommendation of the board that respondent, Burton R. Signer, be permanently disbarred from the practice of law in Ohio, and such recommendation is confirmed. Objection of respondent to this recommendation is overruled.

Report confirmed and judgment accordingly.

O’Neill, C. J., Putman, Herbert, Corrigan, Stern, Leach and Brown, JJ., concur.
Putman, J., of the Fifth Appellate District, sitting for Schneider, J.